DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/839,235 filed on 04/03/2020 in which claims 1-16 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 has been considered by the examiner and put on record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,8-11,13,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesan et al., (Ganesan) US 2017/0108553.
Regarding claims 9 and 1: Ganesan at least discloses and shows in Figs. 1,5-7: A system (BMS 100)comprising: a controller(102) communicatively coupled with a battery(110)(see Fig. 1; par. [0049]), wherein the controller(102) is configured to: detect values of a set of operational characteristics of a plurality of electrochemically active materials of at least one electrode(note- a 6S5P pack, for example, is simulated using an electrochemical model taking into account the degradation mechanisms at electrodes of the battery)(pars. [0067],[0078]-[0079])(note-BMS may be employed to predict the life of a reconfigurable battery pack 110 including battery cells 112 having various electro-chemical characteristics. The battery cell can also include, for example, but is not limited to a lithium ion polymer (Li-ion polymer) battery cell, a nickel cadmium battery cell, a nickel hydrogen battery cell, a lithium (Li) battery cell with nickel (Ni) based cathode, a nickel cobalt aluminum (NCA) battery cell, a nickel zinc battery cell, or other suitable battery chemistry); compare the detected values with predefined values of the set of operational characteristics of each of the plurality of electrochemically active materials(see Fig. 6 and par. [0079]); determine a rate of depletion of each of the plurality of electrochemically active materials, and a type of depletion of each of the plurality of electrochemically active materials during an operation of the battery(examiner construed the rate of depletion as capacity fade; see pars.[0025], [0041]-[0045],[0054],[0065]) based on the comparing(note-The controller 102 is configured to detect the end of life of the reconfigurable battery pack when the capacity fade exceeds the threshold. In an example, if the user sets the threshold limit for charging/discharging as, for example, 20% or 0.2 capacity fade the controller 102 detects the end of life of the reconfigurable battery pack when the capacity fade exceeds 20%, thus some sort of comparison are being performed by the controller 102), wherein the rate of depletion is determined based on at least one of a State-(, and a voltage of the battery; and determine at least one of a range of the SOC, a range of the voltage, and a range of current to operate the battery(par. [0056]), based on the determined rate of depletion and the determined type of depletion of each of the plurality of electrochemically active materials(Note-the storage memory 106 is configured to store information generated from a charging process, including an historical record of, for example, e.g. the battery pack temperature, current draw, voltage, resistance, and state of charge at different times (including changes in such operations characteristics over time); see par [0066]).
Regarding claims 10 and 2, Ganesan discloses all the claimed invention as set forth and discussed above in claims 9 and 1 respectively. Ganesan further discloses, wherein the set of operational characteristics comprises at least one of a voltage, a change in accumulated energy, a change in ohmic resistance, and a change in a rate of change in accumulated energy with respect to a rate of change in ohmic resistance(see par. [0066]).
Regarding claims 11 and 3, Ganesan discloses all the claimed invention as set forth and discussed above in claims 9 and 1 respectively. Ganesan further discloses, wherein the controller(102) is further configured to: 25012052.1856generate a notification to operate the battery within the determined range of the SOC, the determined range of the current, or the determined range of the voltage based on at least one of the determined range of SOC, the determined range of the current, and the determined range of the voltage, wherein the notification is at least one of a visual notification and an audio notification(note The probable or expected life of the battery pack is reported to a user, a load apparatus, or an external management system such as a vehicle management system, via communication circuit 108 by visual, audio, electronically, or by other suitable indicia such as a loudspeaker, LED array, output wire such as USB, on board diagnostic (OBDII), or serial RS-232 port, Bluetooth, NFC, RFID, ZigBee, 4G, LTE, wireless LAN or Wifi data connection. See pars. [0024],[0047],[0054],[0065]).s
Regarding claims 13 and 5, Ganesan discloses all the claimed invention as set forth and discussed above in claim 9 and respectively claim 1. Ganesan further discloses, wherein the type of depletion comprises at least one of Ohmic Resistance Increase (ORI) depletion, Loss of Active Material (LAM) depletion, and a Loss of Lithium Inventory (LLI) depletion(see pars. [0050],[0066]). 
Regarding claims 16 and 8, Ganesan discloses all the claimed invention as set forth and discussed above in claim 9 and respectively claim 1. Ganesan further discloses, wherein the plurality of electrochemically active materials include a Lithium Manganese Oxide (LMO), Lithium Nickel Cobalt Aluminium Oxide (NCA), and Lithium Nickel Manganese Cobalt Oxide (NCM)(see pars. [0067]).
Allowable Subject Matter
Claims 4,6-7,12,14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 12 and 4, the prior art art fails to teach or reasonably suggest, “wherein the controller is further configured to: generate a performance report, receive, in response to the generated performance report, an instruction to select at least one of the range of the SOC and the range of the voltage; and operate the battery in one of the selected range of the SOC and the selected range of the voltage, based on the received instruction, wherein the performance report comprises at least one of: (a) the rate of depletion of each of the plurality of electrochemically active materials of the at least one electrode; (b) the type of depletion of each of the plurality of 
 Regarding claims 14 and 6, the prior art of record fails to teach or reasonably suggest, “wherein the controller is further configured to: determine the type of depletion of each of the plurality of electrochemically active materials to be the ORI depletion, when a value of a change in ohmic resistance increases with respect to a first predefined value; and 26012052.1856determine the type of depletion of each of the plurality of electrochemically active materials to be the LLI depletion, when the value of the change in ohmic resistance increases with respect to a second predefined value”.
Regarding claims 15 and 7, the prior art of record fails to teach or reasonably suggest, “wherein the controller is further configured to: determine the type of depletion of each of the plurality of electrochemically active materials to be one of the LAM and the LLI, when at least one peak corresponding to at least one the plurality of electrochemically active materials in a first graph shifts downwardly with respect to at least one predefined peak corresponding to at least one of the plurality of electrochemically active materials in a second graph, wherein the first graph depicts the detected values of the set of operational characteristics, and the second graph depicts the predefined values of the set of operational characteristics”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,807,296 to Vu et al., (Vu) discloses s copper-manganese mixed oxide cathode material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859